Citation Nr: 0032533
Decision Date: 12/13/00	Archive Date: 02/02/01

DOCKET NO. 99-15 555               DATE DEC 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for arteriosclerotic heart
disease, myocardial infarction, essential hypertension, atrial
fibrillation, and/or cerebrovascular disease status post cerebral
vascular accidents, all claimed as secondary to service-connected
tachycardia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

REMAND

The veteran served on active duty from February 1943 to February
1946.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO),
which denied the benefit sought on appeal. In the October 1998
rating decision, the RO denied the veteran's claim on appeal on the
basis that the claim was not well grounded.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supercedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384

2 -

(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at
57 Fed. Reg. 49,747 (1992)). Therefore, for these reasons, a remand
is required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and ensure that all notification
and development action required by the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106- 475 is completed. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to VBA -Fast Letter 00-87 (November 17, 2000), as well
as any pertinent formal or informal guidance that is subsequently
provided by the Department, including, among others things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided with a supplemental statement of the case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

3 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 -



